Citation Nr: 0410788	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  03-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs educational 
assistance.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
appellant, who had service from March 1997 to the current date, 
appealed that decision to the BVA, and the case was referred to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained. 

2.  The appellant first entered active service in March 1997 with 
an obligated period of active duty of four years.  

3.  The appellant has not completed at least three years of 
continuous active duty in the Armed Forces and has not been 
discharged or released from active duty.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance have not been met.  38 U.S.C.A. §§ 3001, 3011, 3012, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.7020, 21.7042 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

In this regard, the Board observes that the record on appeal does 
not reflect that the appellant was notified of the substance of 
the VCAA, including the evidence necessary to substantiate his 
claim and the division of responsibilities between the VA and the 
appellant for obtaining evidence in connection with his appeal.  
However, it is not clear that such notice is required since the 
benefit sought in this case is found in Chapters 30 and 32 of the 
Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
("the notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different chapter of Title 38 and do not apply to 
this appeal.")  In any event, the Board notes that the Statement 
of the Case provided to the appellant notified him of the evidence 
considered, the pertinent laws and regulations and the reasons his 
claim was denied.  In this case, the relevant and probative 
evidence consists of evidence regarding the dates and character of 
the appellant's active duty.  That evidence is associated with the 
claims file.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the appellant's 
appeal has been obtained.  

Furthermore, as will be explained below, the Board finds that the 
law, and not the evidence, is dispositive in this case.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the VCAA can 
have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); DelaCruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, 
not factual evidence, is dispositive).  Therefore, the Board finds 
that no further action is necessary under the VCAA in this case 
and the case is ready for appellate review.  

The basic facts in this case are not in dispute.  The appellant 
entered active service on March 4, 1997, and had an initial 
obligated period of active duty of four years.  A September 2002 
statement of service shows that the appellant served on active 
duty from March 4, 1997, to November 24, 1998.  During the period 
of November 25, 1998, to January 23, 2001, the appellant was 
absent without leave (AWOL).  The appellant was present for duty 
between January 24, 2001, and February 1, 2001, and he was again 
AWOL between February 2, 2001, to February 19, 2002.  The 
statement of service lists the appellant as present for duty 
between February 20, 2002, and February 28, 2002, and in pretrial 
confinement and military confinement between March 1, 2002, to the 
present date.  The statement of service indicates that the 
appellant is in military confinement as a result of a general 
court-martial and was awaiting appellate review of a punitive 
discharge.  

In July 2002 the appellant filed an application for VA education 
benefits.  In that application the appellant indicated that he was 
unsure which education benefit applied to him and reported that he 
had not been separated from active duty.  In an October 2002 
letter to the appellant, the RO denied the appellant's claim for 
education benefits.  The letter explained to the appellant that he 
was not entitled to educational assistance under Chapter 30, the 
Montgomery GI Bill because to be eligible for that education 
benefit, a person must have first entered active duty in the Armed 
Forces after June 30, 1985, and served their term of enlistment 
with an honorable discharge.  The letter also noted that the 
appellant did not have qualifying service because he had 46 months 
of lost time.  

With respect to educational assistance under Chapter 1606, Title 
10, the RO denied that benefit because the individual must have 
enlisted in the Selected Reserve for a period of six years and 
available records did not show the appellant was in the Selected 
Reserve.  With respect to educational assistance under the Vietnam 
Era Assistance Program, the appellant was found to be ineligible 
because he must have entered active duty between January 1, 1977, 
and June 30, 1985.  The appellant expressed disagreement with that 
decision in a letter dated in November 2002 and questioned the 
calculations of the length of his credible service.  

In November 2002, the appellant submitted an additional 
application for VA education benefits in which he specified he was 
applying for benefits under Chapter 30, Title 38, United States 
Code, the Montgomery GI Bill.  In that application the appellant 
indicated that he was still on active duty.  In response to that 
application and the appellant's November 2002 Notice of 
Disagreement, the RO explained in a November 2002 letter to the 
appellant that certain periods of service were excluded when 
making eligibility determination and that those excluded periods 
included time loss on absence without leave and time spent under 
arrest without acquittal.  

In an attachment to the appellant's VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated in January 2003, he again expressed his 
belief that he had sufficient credible time for purposes of VA 
education benefits under the Montgomery GI bill.  The appellant 
noted that the RO had calculated his credible time for eligibility 
at 20 months and 21 days and that he believed this was in error.  
By his calculations he had 25 months and 18 days of credible 
service.  The appellant indicated that he believed his time spent 
between November 13, 1996, to March 3, 1997, when he was a member 
of the Armed Forces under the Delayed Entry/Enlistment Program 
should be accepted as credible service.  The appellant also 
asserted that the time period between November 1998 and December 
1998 should be credited because VA regulations identified only 
AWOL time without pay as noncredible service, while he received 
full pay and allowances for both of those months.  

At the outset, the Board notes that the appellant can only be 
eligible for VA education assistance under Chapter 30, Title 38, 
United States Code, the Montgomery GI Bill and not any other VA 
educational assistance program.  In this regard, the appellant 
would not be eligible for benefits under Chapter 1606, Title 10, 
United States Code because the evidence does not show, nor does he 
contend, that he enlisted in the Selected Reserve.  See 38 C.F.R. 
§ 21.7540(a) (2003).  With respect to educational assistance under 
Chapter 32, Title 38, United States Code, an individual must have 
entered the Armed Forces between January 1, 1977, and before June 
30, 1985.  Clearly the appellant entered service long after that 
period of time, having first entered active service in March 1997.  
See 38 U.S.C.A. § 3202(1)(A); 38 C.F.R. §§ 21.5040(b)(1)(i), 
21.5040(f)(1-5) (2003).

With respect to the appellant's eligibility for educational 
assistance under the Montgomery GI Bill, an individual must first 
become a member of the Armed Forces or first enter active duty as 
a member of the Armed Forces after June 30, 1985, and must, in the 
case of an individual whose obligated period of active duty is 
three years or more, serve at least three years of continuous 
active duty in the Armed Forces.  See 38 U.S.C.A. § 
3011(a)(1)(A)(I)(I); 38 C.F.R. § 21.7072(a)(1)-(2)(i).  Therefore, 
even assuming the appellant's calculation of his credible service 
of 25 months are correct, VA laws and regulations require that an 
individual whose obligated period of active duty is three years or 
more, and the appellant's term in this case was four years, must 
serve three years of continuous active duty, or 36 months.  The 
Board would simply note that the statement of service provided to 
the RO clearly shows that the appellant's periods of service do 
not approach 36 months of service.  

The Board would also note that a further requirement for basic 
eligibility for Chapter 30 benefits is that an individual, after 
completion of the basic service requirement, must continue to 
serve on active duty or be discharged from active duty with an 
honorable discharge.  See 38 U.S.C.A. § 3011(a)(3); 38 C.F.R. § 
21.7042(a)(4).  Accordingly, the Board concludes that the 
appellant has not demonstrated that he has basic eligibility to VA 
educational assistance.  


ORDER

Basic eligibility for VA educational assistance is not 
established, and the appeal is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



